DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Friedrich on January 14, 2022.
The application has been amended as follows: 
Claims:
In claim 1, line 2, the phrase “at an emergency scene”, has been deleted.
In claim 1, line 3, the phrase “at the emergency scene”, has been deleted.
In claim 1, line 7, the phrase “at the emergency scene”, has been deleted.
In claim 22, line 3, the comma after the term “network” has been deleted, and in line 4, the phrase “via Bluetooth technology, ” has been deleted.
In claim 63, line 3, the phrase “computer server remote from the emergency scene” has been changed to --remote computer server--.

Specification:
In paragraph [0092], line 8 (page 28), the term “Bluetooth” has been changed to --BLUETOOTH--.
In paragraph [0099], line 6 (page 30), the term “Bluetooth” has been changed to --BLUETOOTH--.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 9-10, 22, 43-50, 52-55, 57, 59-61 and 63-70 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Kellum (US 2009/0240295 A1), titled “CPR Analysis System and Method” and Centen et al. (US 2008/0171311 A1) titled, “Wearable CPR Assist, Training and Testing Device” do not disclose or suggest a system comprising a medical device for evaluating performance of acute care activities in wireless communication with a feedback device that wirelessly transmits data to provide a visual summary of performance using a value indicative of the quality of Application No. 15/978,733care provided to the patient derived from two or more parameters. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792